DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims

Applicant’s amendment filed on May 21, 2021 has been entered.  Claims 22, 23, 28, 34 and 35 are amended.  Claims 1-21 remains canceled.  Claims 22-39 are pending.
 
Allowable Subject Matter

Claims 22-39 are allowed over prior art of record. The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.
Marmigere (PG PUB US2004/0068579) teaches a method and computing systems for refreshing objects stored by a Proxy cache server from Web content servers. The refresh is requested by the Proxy cache server only if the expiration date attached to a stored object has expired. The refresh of one object is requested by the Proxy cache server to the Web content server upon a request from the browser of a client device. Additionally, the Proxy cache server can send a Refresh_request command to the Web content servers applying to a list of objects for which the expiration date has expired. The refreshed objects are not sent by the Web content server if the last modified date has changed but rather if, and only if, the object content, 
Bhatia (PG PUB US2004/0243839) teaches a system that facilitates security-enabled content caching. The system operates by first receiving a request from a user at a cache server for restricted content, wherein the cache server stores content for an application server. Next, the system determines if the restricted content is located on the cache server. If so, the system determines if the user is authorized to access the restricted content. If the user is authorized to access the restricted content, the system provides the restricted content to the user from the cache server. Providing the restricted content from the cache server eliminates the time consuming operations involved in requesting and receiving the restricted content from the application server [Bhatia, Abstract].
Battagin (PG PUB US2006/0129809) teaches a system and method for restricting a client's access to sensitive material in a network document. The system includes a document storage component for storing documents having an associated level of access. The system also includes a server component for receiving a document request from a user, associating the document request with the level of access of the requested document, and sending a server request if the level of access is limited. The system further includes a document governor component for receiving the server request, sending a governor request to the document storage component, receiving an unrestricted document from the document storage component, processing the unrestricted document to limit rights according to the level of access, and sending a limited document to the server in order to allow a user accessibility to the restricted document [Battagin. Abstract].
Crowley (PG PUB US2008/0154903) teaches a user sharing media content with others by defining one or more groups, where each group includes members who may access a set of user's content item on the online service or on user's local device. Item information is generated 
Fielding (Hypertext Transfer Protocol -- HTTP/1.1, Network Working Group, Request for Comments: 2616, June 1999) specifies an Internet standards track protocol for the Internet community, and requests discussion and suggestions for improvements.  Please refer to the current edition of the "Internet Official Protocol Standards" (STD 1) for the standardization state and status of this protocol.
However, the prior art of records fail to teach or suggest individually or in combination, “determining, based on the stored information, whether the client is associated with a first user type or a second user type; and
if the client is associated with the first user type, receiving, from the origin server, a validation response including instructions for the shared caching server to provide the updated version of the requested content to the client” as set forth in independent claim 22 and similar language in independent claim 34.
“determining, based on the stored information, whether the client is associated with a first user type or a second user type, and whether an updated version of the requested content is available; and 
if the client is associated with the first user type, generating a validation response including instructions for the cached server to provide the updated version of the requested content to the client” as set forth in independent claim 28.
Similar reasoning applies to dependent claims 23-27, 29-33 and 35-39 as they further limit independent claims 22, 28 and 34 respectively.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571) 272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/BILLY H NG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441